PD-0377-15
                                        no.OlW\OU \
NAM BRYAN TRAN                                    §              IN THE COURT OF
                                                  §
V.                                                §              CRIMINAL APPEALS fjlCf) i»i
                                                  §
THE STATE OF TEXAS                                §              OF TEXAS "'"""'" 0P CRIMINAL APPEALS
                                                                 OF    TEXAS


                                                                                       API? 02 2015
                       PRO   SE   MOTION    FOR       EXTENSION OF      TIME
                  TO FILE PETITION FOR DISCRETIONARY REVIEW                         _ L ,. *„« .
                                                                                    •w Acosta, Clerk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     COMES NOW the Petitioner in the above styled and numbered

cause and respectfully moves this Honorable Court to extend

the time for filing the Appellant's Petition for Discretionary

Review in this cause and in support thereof would show to the

Court the following:

     1.    The style and number of this case in the Court of Appeals/

is NAM BRYAN TRAN V. THE STATE OF TEXAS, Appeal No.06-13-00087-CR.

     2.    The style and number of the case in the trial court is:

THE STATE OF       TEXAS     V.   NAM   BRYAN     TRAN;    Cause      No.l277354D    from

the 371st District Court Tarrant/                      County/   Texas.

     3. The conviction was affirmed in the Court of Appeals on

March     4/   2014.

     4.    The Texas Court of Criminal Appeals granted petitioner

an out-of-time         PDR on     March    18,    2015.

     5.    The deadline for filing the Appellant's Petition for

Discretionary Review in this cause is 4-17-2015.

     6.    An extension of time for a period of sixty(60) days is

requested that would make the due date 6-16-201!



                                                                               SMRSOW
   7.     No prior request for an extension of time has been made.

   8.     The facts relied upon to show good cause for the re

quested extension are/         as follows:   The Petitioner was represented

 by court appointed counsel during the appeal of this case to the

Court of Appeals. After the conviction was affirmed/ appointed

counsel rendered ineffective assistance resulting in this out-

of-time    PDR.   Therefore/    additional   time   is    needed   for    the

Petitioner to either prepare and file the Petion pro se or to

seek legal assistance in filing the Petition.

   WHEREFORE/      PREMISES CONSIDERED/      the Petitioner respectfully

requests that the Honorable Court extend time for Filing the

Petition For Discretionary Review in this Cause to 6-16-2015.




                                                         5""w" """•
                                                         Nam BrJyan Trah#
                                                         Telford   Unit
                                                         3899 State Hwy 98
                                                         New   Boston,    Tx    75570

                          CERTIFICATE    OF   SERVICE


   The Petitioner hereby certifies that a copy of the foregoing

Motion was mailed postage prepaid to the Tarrant County District

Attorneys Office/       Tim Curry Criminal Justice Center/ 401 W.

Belknap, Fort Worth, Tx 76196-0201 on this_                    day of March,

2015.



                                                         NAM   BRYAN   TRAN
                   PD-0377-15

NAM BRYAN TRAN                         §          IN THE COURT OF
                                       §
V.                                     §          CRIMINAL APPEA&Sj
                                       §
THE STATE OF TEXAS                     §          OF TEXAS     •cowroFoiSJragu
                  PRO SE MOTION REQUESTING LEAVE TO FILE            APR 02 2015
                        AN ORIGINAL   COPY ONLY OF THE
                      PETITION FOR DISCRETIONARY REVIEW

TO THE    HONORABLE   COURT OF CRIMINAL    APPEALS OF TEXAS:
                                                                Abel Acosta, Clerk
     COMES NOW the Petitioner in the above-styled and numbered

cause and respectfully moves this Honorable Court to grant
                                                                FILED IN
leave to file an original copy only of the Petitj^flp SIGNAL APPEALS
cretionary Review and in support thereof would show to the, „„^
Court the following:

     1.   The style and appeal-, 'number
                                     u      4-u Court
                                         in the „   * of* Appeals
                                                          AAbei Acosia,
                                                                    is':Clerk

NAM BRYAN TRAN V. THE STATE OF TEXAS,         Appeal No.06-13-00087-CR.

     2.   The petitioner moves that, pursuant to Rule 2, Texas

Rules of Appellate Procedure, this Court suspend Rule 9.3(b)/

T.R.A.P./ that requires the filing of eleven(ll) copies of the

Petition for Discretionary Review with the Court.

     3.   The facts relied upon to show good cause for this re

quest are/ as follows: The Appellant is indigent and incarcerated

and does not have access to a photo copier. The Appellant is

presently not represented by counsel and intends to file a Pro Se

Petition for Discretionary Review.

     WHEREFORE/   PREMISES CONSIDERED/     the Petitioner respectfully

requests that this Honorable Court grant leave to file an
original copy only of the Petition for Discretionary Review

with   the   Court.


                                              Respectfully submitted/



                                              Nam Bryan Trant
                                              Telford   Unit
                                              3899 State Hwy 98
                                              New   Boston,    Tx   75570



                      CERTIFICATE   OF   SERVICE


   The petitioner hereby certifies that a copy of the foregoing

Motion has been mailed postage prepaid to The Tarrant County

District Attorney, Tim Curry Justice Center, 401 W. Belknap,

Fort Worth/ Tx 76196-0201/ on this          day of maWch, 2015.

                                              NA
                                                      v-
                                                     YAN   TRAN